Citation Nr: 1205600	
Decision Date: 02/14/12    Archive Date: 02/23/12

DOCKET NO.  07-27 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for right lower extremity radiculopathy.

3.  Entitlement to service connection for a pulmonary disability, to include chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, M.W., L.J.W., and D.W.


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty in the U.S. Air Force from January 1956 to January 1960 and in the U.S. Army from June 1960 to June 1976.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  This decision was issued to the Veteran and his service representative in August 2006.

In February 2008, the Veteran and his spouse testified before a Decision Review Officer (DRO).  In April 2010, the Veteran, his spouse, and others testified before the undersigned.  Copies of transcripts of these hearings are associated with the claims file.

These issues were previously remanded by the Board in December 2010 for additional development.  That development has been completed, and the matter now returns to the Board for further appellate review. 

The Board notes that the Veteran perfected appeals to the Board as to entitlement to service connection for a low back disability and radiculopathy of the lower extremities, which were also denied in the July 2006 rating decision promulgated by the RO.  However, in an August 2011 rating decision, the RO granted service connection for chronic and recurrent lumbar strain, as well as chronic left radiculopathy, and assigned a 10 percent rating effective September 6, 2005 for each disability.  This represents a full grant of the benefits sought on appeal for those issues.  Therefore, they are no longer before the Board.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 (1992)).  Because the Veteran previously claimed service connection for radiculopathy in the bilateral lower extremities and was granted service connection for left radiculopathy only, the remaining issue on appeal has been recharacterized as entitlement to service connection for right lower extremity radiculopathy.


FINDINGS OF FACT

1.  The Veteran was in sound condition at the time of his entrance on to active duty.

2.  The Veteran's degenerative disc disease of the cervical spine did not have onset during active service, did not manifest until years after separation from active service and is not etiologically related to service. 

3.  The Veteran has not had right lower extremity radiculopathy during the course of his claim and appeal.  

4.  The Veteran's COPD resulted from the use of tobacco.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1101, 1112, 1110, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011).

2.  The criteria for service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011).

3.  The criteria for service connection for a pulmonary disorder have not been met.  38 U.S.C.A. §§ 1103, 1110, 1131, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.300, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011). "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).

A.1.  Cervical Spine Disability

A.1.a.  Factual background

The Veteran underwent a medical examination in June 1960 for enlistment in the U.S. Army.  No relevant abnormalities were noted.  The examination report includes that he had a normal clinical evaluation of his spine and other musculoskeletal system at that time.  

Service treatment records show the Veteran was diagnosed with myositis of the right rhomboid muscle in November 1957, and myositis of the upper back in October 1960.  Another entry in October 1960 noted that he had "[s]trained muscles R side, posterior and superior - seem to be rhomboids and serratus group.  This has occurred before."  There are no other complaints, treatment, or diagnoses of an upper back or cervical spine condition in service.  Of record is a report of medical history from April 1962 in which the Veteran reported that he had a back injury in 1953.  A May 1976 report of separation medical examination documents that the Veteran had a normal spine.  Listed in notes is that he occasionally had back pain and noted that he had a childhood injury but no fracture.  

Private treatment records dated November 1995 include that an MRI revealed diffuse degenerative disc disease and osteoarthritic changes of the cervical spine.  Additional records dated January 1996 include results of a CT scan of the cervical spine.  This revealed severe spinal stenosis due to spondylosis, degenerative anterolisthesis, and foraminal narrowing at various levels of the cervical spine.  

A February 1996 neurological examination report, signed by "J.D.R." M.D., includes that the Veteran began having cervical neurological complaints in 1995.  The Veteran continued to receive treatment through 2005, and these records reflect findings of degenerative changes, spondylosis and other cervical spine conditions.

The Veteran testified at an RO hearing in February 2008.  He stated that he first injured his back in 1953, prior to service, when he ran under a clothesline and fell out of a barn.  See February 2008 RO hearing transcript at 11.  When asked if he had injured his neck as well as his low back in the 1953 incident, he testified "[a]s hard as I hit, I would almost say except the head too, because I hit so hard it was pathetic."  Id. 14.  He testified further "I think that's when I hurt my neck and everything."  Id. at 15.  He testified that he was not treated for neck  problems while on active duty in the Air Force or the Army.  Id. at 18.  

When asked about the basis of his claim of entitlement to service connection for a cervical spine disability, the Veteran testified "I really have no basis for a claim on my neck, other than the fact that it almost seems to have degenerated you know, the neck and the lower spine and I just don't know when. . . ."  Id. at 19.  He then testified "I think the whole back was injured when I flipped under that clothesline.  Id.  

The Veteran submitted a letter from Dr. "D.R.B." dated February 2008.  Dr. D.R.B. reported that the Veteran had a history of cervical disc disease, he then provided the following opinion:  

He injured his back and neck while on active duty in the U.S. Armed Services.  This was documented in military records.  His neck and back problems have progressed to the point where he has arthritis with limited movement and weakness with chronic nerve damage.  It appears that his cervical/lumbar problems are the result of his service-connected disability, which includes a back and neck injury.

In an April 2008 letter Dr. D.R.B. stated as follows:  

I reviewed his old military records.  In October 1960, he had a "strained muscle" and complained of right rhomboid and serratus pain.  The rhomboid pain is a common referral for cervical radiculopathy.  Studies show that he now has extensive cervical spondylosis with myelopathy.  It was likely that the spine injury in 1960 represented the beginnings of cervical disc disease.  

The Veteran testified at a Board hearing in April 2010 with regard to claims of entitlement to  service connection for lumbar and cervical spine disabilities.  When asked if he noticed problems during service he began by stating that in 1953 "when I ran into that clothes line, I had my back - - my head snapped back."  See April 2010 Board hearing transcript at 21.  He reported that during service "we always have neck pain because we had such heavy headsets at the time."  Id. at 22.  He also testified that he did not seek treatment for neck symptoms during service.  Id.  

In May 2011, VA afforded the Veteran a relevant medical examination.  At that time the claims file was not made available to the examiner.  The claims file was then made available to the claims file and he reviewed the file prior to providing an expert opinion in July 2011.  The examiner also interviewed the Veteran and documented the Veteran's reported history.  The Veteran reported that he first began having problem with his back and neck in 1953 after running into a clothes line.  He reported that he experienced a burning sensation during service when engaged in keyboard work.  He did not recall being treated for neck pain while on active duty.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed cervical degenerative disc disease and degenerative joint disease with resolved left radiculopathy.  

In the July 2011 opinion, he stated that these conditions were less likely than not to have been caused by or a result of service.  He provided the following rationale for this conclusion: 

I find no evidence of neck conditions in the veteran's service medical records.  The veteran remembers no treatment while on active duty.  The onset of radiculopathy occurred some 20 years after his retirement from military service.  In response to the contention that the lumbar condition caused or aggravated the cervical condition, I know of no medical authority or peer reviewed medical literature which supports such a contention.


A.1.b.  Analysis

Based on the evidence of record, the Board finds that service connection for a cervical spine disability is not warranted.  Although the Veteran is currently diagnosed with degenerative disc disease of the cervical spine, the overall weight of the evidence is against a finding that this condition was incurred in or otherwise related to service.

First, the Board addresses his report of a preservice injury of his neck.  The Veteran served in the U.S. Air Force from January 1956 to January 1960 and, other than the 1957 record that he submitted, records from that period of time are deemed lost or destroyed.  Upon entrance into service in the U.S. Army in June 1960 the Veteran was examined.  The report of medical examination shows that his spine was normal at that time and there is no notation of any defect, infirmity, or disorder.  

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2011).  To rebut the presumption of sound condition for disorders not noted on the entrance examination report, VA must show by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  

Here, the Veteran did not report any injury at entrance into service in June 1960.  His report during the April 1962 examination was of a back injury, not a spine injury or a neck injury.  Even in the 1976 report of medical examination he did not report a childhood neck injury but rather a childhood back injury.  The Board finds that his reference during service to a back injury is to just that and that he did not ever report a childhood neck injury.  If he indeed had a childhood neck injury it follows that he would have reported such; his lay person reports, in 1962 and 1976, of a childhood back injury are not reports of a childhood neck injury.  

Additionally, the Veteran's testimony indicates that he has no knowledge of any injury of his neck prior to service.  During the RO hearing his testimony was not of a recalled neck injury but rather he speculated that he must have hurt his neck in the clothesline incident because he hit the ground so hard.  He did not testify that he actually remembered injuring his neck but rather that thought that was when he hurt his neck.  Based on these facts the Board finds the preponderance of evidence to be against a finding that the Veteran injured his neck prior to entrance into active service and to be against a finding that he had any disorder of his cervical spine prior to entrance into active service.  Thus, even without consideration of the presumption of soundness, the evidence is against a finding that he had a preexisting neck injury or disorder when he entered active service.  

Service treatment records are evidence against the Veteran's claim those records contain no reports of cervical spine injury, complaints, or treatment and because at separation from service in 1976 his cervical spine was normal.  The records from his service after 1960 appear complete and detailed.  Taking into account the June 1960 report of medical examination together with the detailed nature of the records from that date forward, the Board finds that the lack of complete records from his Air Force service do not reduce the unfavorable nature of the service treatment records with regard to his claim of entitlement to service connection for a cervical spine disability.  

The Board has considered the opinion of Dr. D.R.B. and of the physician who examined the Veteran in July 2011 and finds the July 2011 opinion more probative.  This is because Dr. D.R.B. based his opinion in part on facts that the Board finds are not accurate and because Dr. D.R.B.'s rationale is less persuasive than that of the July 2011 opinion.  

First, Dr. D.R.B. stated that the service treatment records documented a neck injury.  This is not accurate.  There are no reports in the service treatment records that mention the Veteran's neck and the Veteran has testified that he never sought treatment for neck symptoms during service.  In contrast, the July 2011 opinion was based on what was in the service treatment records.  

The Board has not ignored Dr. D.R.B.'s characterization of his October 1960 strained rhomboid muscle, indicated by Dr. D.R.B.'s use of quotation marks.  Dr. D.R.B.'s statement that rhomboid pain is a common referral for cervical radiculopathy is an insufficient rationale for a finding that the Veteran had a disease or injury of his cervical spine during service or that he had cervical radiculopathy during service.  Dr. D.R.B. does not state that rhomboid pain is present only in cases where an individual has cervical injury or disease and he does not state that rhomboid pain has no other causes.  Dr. D.R.B. does not address how pain of the rhomboid muscle, alone, leads to the conclusion that the Veteran had cervical radiculopathy or cervical disc disease in service, rather than simply an injury of the rhomboid itself.  Moreover, the opinion does not address the lack of symptoms of the cervical spine, either at the time of the October 1960 injury or for the remainder of the Veteran's 16 years of service.  Service medical personnel found the Veteran to have strained muscles resulting in the pain.  Those personnel were in a better position to determine the cause of the pain since they actually examined the Veteran at the time.  For these reasons, the Board assigns little probative weight to  Dr. D.R.B.'s opinion.  

In contrast, the VA examiner reviewed the findings of myositis in service, but concluded that these findings were not evidence of a neck condition in service, and in fact reported that there was no evidence of a neck condition in the Veteran's service records.  His opinion is based on accurate facts.  Moreover, his rationale is more persuasive and more in keeping with the other medical evidence of record.  The first mention of any cervical spine symptoms comes many years after service and the Veteran has testified that he had no specific injury of his cervical spine during service.  The July 2011 examiner's rationale follows closely from these facts and the examiner included reference to the lack of medical literature linking a lumbar spine condition to a cervical spine condition.  The Board finds this rationale highly persuasive because it is logical and is in keeping with the service treatment records and the Veteran's testimony regarding service.  Therefore the Board finds this opinion to be more probative than that of Dr. D.R.B.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (explaining that most of the probative value of a medical opinion comes from its reasoning).

The Board has not failed to consider the Veteran's argument that his current cervical spine condition is related to service.  While the Veteran is competent to report facts such as wearing heavy headsets during service, the Board finds that, under the facts of this case, he is not competent to provide an opinion regarding the etiology of a current cervical spine condition.  Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.
 
In that earlier decision, the Federal Circuit stating as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.

Also of note is that the Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.

Here, whether a current cervical spine condition is the result of service or an injury in service is not observable by one's senses.  Nor is there any indication that it is a simple question.  The Veteran does not report that he had symptoms continuously since service and the reports from the 1990s suggest that he did not because he did not then report symptoms of such longstanding duration.  For these reasons, the Board affords very little weight to the Veteran's statements in this regard.

In conclusion, the preponderance of evidence in this case indicates that the Veteran's current cervical spine disability was not incurred in and is not otherwise related to service.  Therefore, service connection for a cervical spine disability is not warranted.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


A.2.  Right lower extremity radiculopathy

A.2.a.  Factual background

Service treatment records are negative for any complaints, treatment, or diagnoses related to right lower extremity radiculopathy.  Post-service treatment records associated with the claims file reflect findings of left lower extremity radiculopathy for which the Veteran is already service-connected.  There are no findings that he had right lower extremity radiculopathy.

June 2006 private treatment notes, signed by "M.A.W.," M.D., document that the Veteran complained of left leg pain; the stated impression was recurrent lumbar radiculopathy.  

During the Board hearing, the Veteran referred to his legs and then stated that his leg goes numb and his foot becomes swollen.  April 2010 Board hearing transcript at 19.  

The Veteran underwent a VA examination in May 2011.  He reported neurological symptoms of his  left lower extremity but, notably, he denied any prior history or current complaints of radicular symptoms on the right side.  On examination, sensation, muscle strength, and reflexes of the right lower extremity were all normal.  The examiner specifically diagnosed left radiculopathy based on the Veteran's history and a physical examination, but did not diagnose right radiculopathy.


A.2.b.  Analysis

Based on the evidence of record, service connection for right lower extremity radiculopathy is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  To meet the present disability element the disability must be present at some time from when the Veteran files the claim of entitlement to service connection and when VA finally decides the matter.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  

In this case, the most recent VA examination in 2011 found no symptoms of the condition.  Indeed, the Veteran denied a history of radicular symptoms on the right side.  Moreover, his testimony, referring to his leg, in the singular, is in agreement with his denial during the VA examination of right sided radiculopathy.  Left lower extremity radiculopathy is service-connected.  There is no evidence that he has had radiculopathy of the right lower extremity at any time.  For these reasons, the Board finds that the overall weight of the evidence is against a finding that the Veteran has ever had a right lower extremity radiculopathy disability.  Therefore, his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



A.3.  Pulmonary Disability

A.3.a.  Factual background

Service treatment records dated July 1970 reflect a diagnosis of chronic, moderately severe pulmonary emphysema.  The Veteran was hospitalized for a period of three days following complaints of sharp chest pains.  However, a July 1971 chest x-ray indicated that no active lung disease was found.  The Veteran's May 1976 separation medical examination report includes that he had an abnormal chest and lungs examination but the notation is that he had pectus excavatum.  This is not a notation of pulmonary disease.  An associated report of medical history includes that he either then had or had previously had a chronic cough.  Medical personnel provided an explanation that he had "chronic cigarette cough."  

Records from Sheppard Air Force Base dated November 1987 include a chest x-ray, which revealed COPD.  Additional records dated October 1992 reflect a prior history of emphysema and a 30 year, two pack per day smoking history.

Private treatment records dated September 1997 reflect that the Veteran smoked one and a half packs of cigarettes for a period of 40 years.

The Veteran submitted a May 1998 letter from Dr. "L.D.M.," who stated that the Veteran was diagnosed with mild COPD.

In a July 2005 letter Dr. G.T.E. indicated that the Veteran has a current COPD diagnosis, and that x-ray reports from 1997 were consistent with that diagnosis.

In a September 2006 statement, the Veteran reported that he had started smoking in 1954, and continued to smoke through his first period of service with the Air Force and his second period of service with the Army.  He reported that in July 1970, he was hospitalized for an air sac rupture in his lungs.  He also reported that a chronic cigarette cough was noted on his separation examination.  He stated, "While in service, I worked as a Morse code operator which was very stressful.  I smoked to relieve that stress or to calm my nerves.  I truly believe that I became nicotine dependent."  

Dr. G.T.E. authored an additional letter dated September 2006 in which he stated that the Veteran was a heavy smoker and developed chronic changes of obstructive pulmonary disease while in the military.  He further opined, "I feel like a good deal of his problems with his respiratory status are secondary to prolonged cigarette smoking while in the military."

The Veteran testified at an RO hearing in February 2008.  He indicated that he was diagnosed with pulmonary emphysema in service, and smoked about two packs of cigarettes per day.  See February 2008 RO hearing transcript at 20.  He testified that he also may have been exposed to Agent Orange during service.  Id. at 21.  He presently received treatment for COPD, pulmonary emphysema, and pulmonary fibrosis.

The Veteran underwent a VA examination in March 2008.  Based on a review of the claims file, a history provided by the Veteran, and a physical examination, the examiner diagnosed the Veteran with COPD.  The examiner commented as follows:  

COPD is caused by cigarette smoking 98 percent of the time.  The veteran's hospitalization in 1970, shown in the records, was for a spontaneous rupture of an air sack on the lung, the presumptive cause of his reported chest pain.  No abnormal tests were actually reported for that hospital stay.  The diagnosis of chronic pulmonary emphysema mentioned in the record was not supported by appropriate tests, such as a spirogram, and thus was a presumptive diagnosis.

The Veteran also testified at a Board hearing in April 2010.  His testimony was substantially similar to his February 2008 testimony.  He also noted that he was treated in the 1980's, and was diagnosed with emphysema, COPD, and lung disease.  See April 2010 Board hearing transcript at 6.  He described his in-service occupation as a Morse code operator as a "[v]ery stressful job; a lot of cigarettes."  Id. at 10.  

The Veteran was afforded an additional VA examination in June 2011.  This VA examiner was the same physician who conducted the March 2008 VA examination.  The claims file was reviewed by the examiner, who noted the Veteran's diagnosis of pulmonary emphysema in July 1970.  Based on that review of the claims file, as well as a history provided by the Veteran and a physical examination, the examiner diagnosed the Veteran with COPD.  He provided the following opinion:  

It is unlikely that the veteran's chronic obstructive pulmonary disease currently diagnosed was present during his active duty in the military.  C chronic obstructive pulmonary disease is due to smoking in almost all cases.  The Veteran has smoked heavily for many years and it was unlikely that when the Veteran was treated in July 1970 at age thirty four that he had chronic obstructive pulmonary disease.  The diagnosis of "emphysema" at that time referred to a condition known as "bullous emphysema," a condition characterized by large cysts in the lung, and is not related to COPD.


A.3.b.  Analysis

Based on the evidence of record, the Board finds that service connection for a pulmonary disorder is not warranted.  The VA examiner's opinion and the opinion of Dr. G.T.E. are highly probative evidence that the Veteran's COPD is the result of smoking, including smoking during service.  In particular, in 2011 the VA examiner provided a clear rationale for this finding.  He explained the significance or lack thereof of the in-service presumptive diagnosis of emphysema and explained that COPD almost always was caused by tobacco smoking, noting that the Veteran smoked heavily for many years.  Thus, the medical evidence in this case shows that the Veteran's COPD is due to tobacco smoking.  

VA law precludes service connection for COPD etiologically related to smoking.  For claims filed after June 9, 1998, such as the Veteran's claim, a disability will not be considered service-connected on the basis that it resulted from injury or disease attributable to the claimant's use of tobacco products during service.  38 U.S.C.A. § 1103; 38 C.F.R. § 3.300.  Thus, application of 38 U.S.C.A. § 1103, as implemented by 38 C.F.R. § 3.300, bars service connection for respiratory disability resulting from such use.  The Veteran filed his claim after June 9, 1998 and therefore any respiratory disease or condition that resulted from his tobacco use during service is specifically excluded from service connection.

As outlined above, the evidence clearly reflects that the Veteran's COPD is the result of his smoking history.  There is no competent medical opinion that refutes this conclusion or otherwise attributes the Veteran's COPD to service for reasons other than tobacco use.

The Board notes that the Veteran contended during his February 2008 RO hearing that his COPD was attributable to Agent Orange exposure in service.  Regulations provide, in pertinent part, that if a Veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R.  3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Hodgkin's disease; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); Type II diabetes mellitus, and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, effective August 31, 2010, VA has amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to an herbicide agent (to include Agent Orange).  75 Fed. Reg. 53202-53216 (August 31, 2010). 

COPD is not among the listed disabilities attributable to Agent Orange exposure.  Therefore, to the extent that the Veteran may have been exposed to Agent Orange, COPD is not presumed to have resulted from that exposure.  The lack of operation of a presumption is not a bar to proving that Agent Orange caused his disability.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However here the Board finds no competent evidence of record showing that his COPD was caused by exposure to Agent Orange.  Whether such exposure caused COPD is not a question subject to the opinion of a lay person.  This is a complex question, as whether or not certain substances cause certain diseases is well known to be the subject of medical research by experts.  It is also not a question that can be answered by observation by the senses.  The Veteran's speculation in this regard is not competent evidence.  Here, there is competent evidence of the cause of the Veteran's COPD, as already discussed.  The Board finds that evidence to be sufficient to determine that the Veteran's COPD was caused by tobacco use, not exposure to Agent Orange.  

For the reasons just discussed, the Board finds the preponderance of the evidence to show that the Veteran's COPD is the result of tobacco  use and therefore service connection for his COPD is barred by statute and regulation.  Hence his appeal as to this issue must be denied.  There is no reasonable doubt to be resolved as to this issue.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in October 2005 and March 2006 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence, as well as the criteria for establishing effective dates and disability ratings.  In that regard, the Veteran received complete notice regarding his claims for service connection.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained service treatment records and VA treatment records.  Records from private treatment providers, as outlined in the "Service Connection" portion of this document, are associated with the claims file.  

VA afforded the Veteran adequate medical examinations and obtained adequate medical opinions in 2011.  Those examinations and opinions were adequate because the examiners provided sufficient detail as to the Veteran's disability on appeal, took into consideration his past medical history and examinations, and supported the conclusions reached with analysis that the Board can consider and weigh against other evidence.  See Stefl v. Nicholson, 21 Vet. App. 102, 123-25 (2007).  With respect to the July 2011 VA opinion regarding the Veteran's cervical spine condition, the Board notes that the examiner indicated that he reviewed the claims file and found no documentation of a neck injury in service.  This stands in contrast with the February 2008 and April 2008 private opinions which indicate that the Veteran did indeed have a documented neck injury in service.  Nonetheless, the Board finds the July 2011 VA opinion adequate.  As discussed earlier, the Veteran was treated for myositis of the upper back and right rhomboid muscle in service.  Neither injury specifically implicates the cervical spine or the neck.   Therefore, the VA examiner's statements, and therefore the basis of his opinion, was factually accurate.

VA attempted to obtain inpatient records of treatment obtained by the Veteran in July 1970 at Itazuke Air Force Base, Fukuoko, Japan and/or Anderson Air Force Base (near Haganta).  However, a search for these records yielded negative results which were documented in the claims file.  Hence, there has been compliance with the instructions in the Board's December 2010 remand not only as to the instructions to afford the Veteran examinations but also as to the instruction to obtain available inpatient service treatment records.  See Stegall v. West, 11 Vet. App. 268 (1998).

The record also reflects that the bulk of the Veteran's treatment records for his period of service from January 1956 to January 1960 are deemed unavailable and that further efforts to obtain such records would be futile.  The Board is mindful that, in a case such as this, where service treatment records and service personnel records are unavailable, there is a heightened obligation to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

Finally, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained. Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a cervical spine disability is denied.

Service connection for right lower extremity radiculopathy is denied.

Service connection for a pulmonary disorder is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


